Judgment of conviction unanimously modified to the extent of reversing the conviction on the count charging assault in the third degree and dismissing that count of the information, on the ground that the guilt of defendant on that charge was not established beyond a reasonable doubt and, as so modified, the judgment of conviction is affirmed. We do not know to what extent, if any, the conviction for assault influenced the sentence imposed by the court below. We, therefore, direct that the defendant be produced before that court for resentence on a date to be fixed in the order to be settled herein. Settle order on notice. Present— Cohn, J. P., Callahan, Van Voorhis, Shientag and Heffernan, JJ.